June 9, 1958


Honorable Robert S. Calvert       Opinion No. WW-448
Comptroller of Public Accounts
Austin, Texas                     Re: The authority of the
                                      Comptroller of Public
                                      Accounts to draw the
                                      warrants necessary to
                                      pay and redeem certain
                                      Permanent University
                                      Fund Bonds, dated July 1,
                                      1949, in advance of the
                                      due dates, so as to en-
                                      able the institutions to
                                      refund the balance of
Dear Mr. Calvert:                     said 1949 bonds.

         Your request for our opinion reads, in part, as followsr

         "We have received a letter with enclosures
         from the University of Texas, asking whether
         or not this office will draw the warrants
         necessary to pay and redeem certain Perma-
         nent University Fund Bonds, dated July 1,
         1949, in advance of the due dates, so as to
         enable the University to refund the balance
         of said 1949 bonds. An almost identical
         letter with enclosures has been received
         from the Agricultural and Mechanical College
         of Texas."

         With your request we received and have examined the
letters, the copy of the proposed resolution authorizing the
refunding of the 1949 bonds, and the copy of the proposed es-
crow agreement with the bank, the principal place of payment
of these bonds, which you received from the University of Texas
and the A. and M. College of Texas in reference to the refund-
ing of the Permanent University Fund Bonds, dated July 1, 1949,
and the advance payment and redemption of certain of said bonds
in order to accomplish the refunding.
Honorable Robert 5. Calvert, page 2 (-448)



         We have also referred-:,tothe proceedings relating
to the issuance of all said 1949 bonds, including the reso-
lution authorizing same, which are on file in this depart-
ment.

         The procedures for paying and redeeming said 1949
bonds are set forth in Sections 14b and 14~ of the resolu-
tions authorizing said bonds, respectively.   Simply stated,
these resolutions provide that the Comptrollers of the re-
spective institutions are required to file vouchers with your
office covering the amounts required for paying or redeeming
the bonds. These vouchers are to be filed - on or before cer-
tain dates.

         It is our opinion that the proposed vouchers may be
filed and,the warrants based thereon drawn by you in advance
of the-usual times, and that such procedure complies with law
and the resolutions authorizing the 1949 bonds.

          Tbeiegality of this procedure is further shown by the
provisions of Chapter 255, page 546, Acts of 1957, Fifty-fifth
Legislature of Texas, Regular Session, which authorizes the
institutions here involved to refund the 1949 bonds on such
"terins and conditions" as may be determined by said institu-
tions. The proposed resolutions authorizing the refunding
required that the unrefunded 1949 bonds be paid and redeemed
in advance in the manner contemplated.   In fact, the refunding
could not be accomplished legally if the proposed procedures
were not followed.

         In July or August, 1958, when the vouchers are filed
with you covering -

         (1) interest on all said bonds coming due
             January 1, 1959:

         (2) interest on all said bonds coming due
             July 1, 1959 and the principal of the
             bonds maturing July 1, 1959;

         (5) the principal plus a premium of 2% of the
             bonds being redeemed prior to maturity, on
             July 1, 1959, this being the redemption price,
Honorable Robert S. Calvert, page 3 (WW-448)



we are of the opinion that you are authorized to immediately
transfer sufficient moneys for such purpose from the respec-
tive interests of such institutions in the Available University
Funds to the credit of the respective Permanent University Fund
Bonds Interest and Sinking Funds of such institutions, and to
draw and deliver the necessary warrants on said Interest and
Sinking Funds payable to the Texas National Bank of Houston,
being the principal place of payment and redemption for such
bonds.

                              SUMMARY

            The Comptroller of Public Accounts is au-
            thorized to draw the warrants necessary to
            pay and redeem certain Permanent University
            Fund Bonds, dated July 1, 1949, in advance
            of the due dates, so as to enable the in-
            stitutions to refund the balance of said
            1949 bonds.




                                    Yours very truly,

                                    WILL WILSON
                                    Attorney,General    of Texas



                                             Howard W. Mays /
HWM-s                                   Assistant Attorney General

APPROVED:
OPINION COMMITTEE
George P. Blackburn, Chairman

J. Arthur Sandlin
Richard B. Stone
REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert